Exhibit 10.31

EXECUTION COPY

AMENDMENT NO. 10 TO THE

LOAN AND SECURITY AGREEMENT

Dated as of June 12, 2009

THIS AMENDMENT NO. 10 TO THE LOAN AND SECURITY AGREEMENT (this “Amendment”) is
by and among Residential Funding Company, LLC, a Delaware limited liability
company, as borrower (“RFC”), GMAC Mortgage, LLC, a Delaware limited liability
company, as borrower (“GMAC Mortgage” and together with RFC, each a “Borrower”
and collectively, the “Borrowers”), Residential Capital, LLC, a Delaware limited
liability company, as guarantor (the “Guarantor”), and GMAC LLC, a Delaware
limited liability company, as lender (the “Lender”).

Reference is hereby made to the Loan and Security Agreement, dated as of
April 18, 2008, among the Borrowers and the Lender (as amended and modified
through the date hereof, the “Loan and Security Agreement”) and the Guarantee,
dated as of April 18, 2008, executed by the Guarantor in favor of the Lender in
connection with the Loan and Security Agreement (as amended and modified through
the date hereof, the “Guarantee”).

RECITALS

1. Each of the parties hereto is a party to the Loan and Security Agreement.

2. The parties hereto desire to make certain amendments to the Loan and Security
Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the matters set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment shall have the meaning set forth in the Loan and Security
Agreement.

SECTION 2. Amendments to the Loan and Security Agreement. Each of the parties
hereto hereby consents and agrees that the Loan and Security Agreement shall be
amended as of the date hereof as follows:

(a) Section 2.03(b) of the Loan and Security Agreement is hereby amended and
restated in full to read as follows:

“Subsequent Borrower Funding Requests, Subsequent Electronic Files and
Collateral Comparison Reports. After the Initial Funding Date, the Borrowers may
request the Lender to make a Loan on the related Funding Date by delivering to
the Lender an irrevocable Borrower Funding Request, Borrowing Base Report and
Borrowing Base Certificate no later than 1:00 p.m. (New York City time)
one Business Day prior to such Funding Date. The amount of any Loan requested
pursuant to a Borrower Funding Request shall be (i) not greater than the related
Available Loan Amount and (ii) not less than $5,000,000.

 

     

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

The Borrowers shall deliver to the Lender on or prior to the third
(3rd) Business Day of each month a Subsequent Electronic File with respect to
all Eligible Servicing Rights that constitute the Collateral under the terms and
conditions of this Agreement, which shall include all updates to the Collateral
since the preceding Subsequent Electronic File. The Borrowers shall deliver to
the Lender on or prior to the tenth (10th) Business Day of each month a
Collateral Comparison Report.”

(b) Section 2.04(b) of the Loan and Security Agreement is hereby amended and
restated in full to read as follows:

“The Borrowers shall deliver an updated Borrowing Base Report and Borrowing Base
Certificate (i) on the Thursday of each calendar week (or if Thursday is not a
Business Day, the immediately preceding Business Day) and (ii) following a
written request from the Lender for delivery thereof, by 5 p.m. (New York City
time) on the date such request is received if such request is received prior to
11 a.m. (New York City time), and otherwise on the Business Day immediately
following the date such request is received. Each Borrowing Base Report and each
Borrowing Base Certificate delivered by the Borrowers shall be effective until
such time as the Borrowers deliver a subsequent Borrowing Base Report and
Borrowing Base Certificate. For purposes of preparing each Borrowing Base
Report, the Borrower shall calculate the Collateral Value of the Eligible
Servicing Rights and the Additional Collateral described in the Relevant
Electronic File in accordance with the definition of Collateral Value provided
in Schedule I.”

(c) Section 2.08(b) of the Loan and Security Agreement is hereby amended by
deleting the phrase “pursuant to Section 2.04(b)”.

(d) Section 2.08(b)(A) of the Loan and Security Agreement is hereby amended and
restated in full to read as follows:

“(A) within one (1) Business Day after the Borrowing Base Shortfall Day
(i) repay outstanding Loans, and/or (ii) pledge additional Eligible Servicing
Rights, and/or (iii) pledge Additional Collateral, in an amount equal to the
lesser of (1) $50,000,000 and (2) the amount of the Borrowing Base Deficiency
specified in the notice provided to the Borrowers by the Lender; provided that
so long as the Borrowing Base Deficiency is less than $5,000,000, the Borrowers
shall not be required take any such actions with respect to such Borrowing Base
Deficiency unless directed in writing by the Lender; and”

 

   2   

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

(e) The second sentence of Section 11.05 of the Loan and Security Agreement is
hereby amended and restated in full to read as follows:

“EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF MANHATTAN OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AMENDMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.”

(f) The following definitions in Schedule I of the Loan and Security Agreement
are hereby amended and restated in full to read as follows:

“Additional Forgiveness Amount” means the aggregate amount, as determined by the
Lender, of any capital contribution made by the Lender to ResCap on or after
June 12, 2009, in the form of forgiveness of the principal amount of Loans
outstanding under this Agreement.

“Additional Forgiveness Date” means the first date on or after June 12, 2009 on
which the Lender makes a capital contribution to ResCap in the form of
forgiveness of the principal amount of Loans outstanding under this Agreement.

“Applicable Margin” means, with respect to all Loans, 6.00% (600 basis points).

“Commitment Amount” means (x) $400,000,000, minus (y) the Additional Forgiveness
Amount. The Borrowers may elect to further reduce the Commitment Amount in
accordance with Section 2.10.

“Collateral Value” means, for purposes of determining the value of the Borrowing
Base on any day, (x) with respect to the Additional Collateral, the Attributed
Rate for such Additional Collateral multiplied by the market value of such
Additional Collateral on the prior Business Day as determined by the Lender in
its reasonable sole discretion, and (y) with respect to the Eligible Servicing
Rights, the Attributed Rate for Eligible Servicing Rights multiplied by the
Borrowers’ book value of the Eligible Servicing Rights on the prior Business Day
as determined by the Borrowers in good faith.

“Relevant Electronic File” means, on any Business Day, the most recently
delivered Electronic File that was delivered at least seven (7) Business Days
prior to such Business Day (or such lesser number of days as of the Lender may
deem acceptable from time to time in its sole discretion).

 

   3   

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

“Subsequent Electronic File” means any electronic file, with the same
information and detail and in the same format, as the electronic file delivered
to the Lender on May 5, 2009 (or such other information, detail or format as is
acceptable to the Lender), delivered by the Borrowers to the Lender subsequent
to the Initial Electronic File, pursuant to Section 2.03(b), and reflecting
mortgage loans serviced by the Borrowers as of the close of business no more
than two (2) Business Days prior to the date of its delivery, except with regard
to the Subsequent Electronic File delivered on or prior to the third Business
Day of each calendar month, which shall reflect such information as of the close
of business on the last Business Day of the preceding calendar month.

(g) The definition of “Attributed Rate” in Schedule I of the Loan and Security
Agreement is hereby amended by deleting clause (a) thereof and replacing it with
the following:

“(a) With respect to Eligible Servicing Rights 40%; provided, however, if the
Lender forgives any portion of the Loan subsequent to June 12, 2009, for the
period of effectiveness of each Borrowing Base Report delivered on or after the
Additional Forgiveness Date, the Attributed Rate for the period over which each
Borrowing Base Report (or “Benchmark Report”) is effective shall be a fraction,
(i) the numerator of which is equal to (A) $400,000,000, minus (B) the
Additional Forgiveness Amount, and (ii) the denominator of which is equal to the
book value of the Borrower’s Eligible Servicing Rights as set forth in the
related Benchmark Report;”

(h) The following definition is hereby added to Schedule I of the Loan and
Security Agreement in the correct alphabetical order:

“Collateral Comparison Report” means a report setting forth information with
respect to the changes in the pool of mortgage loans included in the most
recently delivered Electronic File from the pool of mortgage loans included in
the immediately preceding Electronic File, which information, detail and format
shall be reasonably acceptable to the Lender, delivered by the Borrowers to the
Lender pursuant to Section 2.03(b).

(i) The definition of “Initial Forgiveness Amount” in Schedule I of the Loan and
Security Agreement is hereby deleted.

SECTION 3. Effectiveness.

(a) This Amendment and the provisions contained herein shall become effective as
of the date first above written.

(b) On or before June 16, 2009, the Borrowers shall deliver or cause to be
delivered opinions of counsel to the Borrowers and the Guarantor with respect to
the transactions contemplated hereby, which opinions shall be in form and
substance satisfactory to the Lender.

 

   4   

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

(c) On or before June 16, 2009, the Borrowers shall deliver or cause to be
delivered such other documents as the Lender may reasonably request, which
documents will be in form and substance satisfactory to the Lender.

SECTION 4. Representations and Warranties of the Borrowers and the Guarantor.
The Borrowers and the Guarantor each represents and warrants as follows:

(a) It is a limited liability company duly organized or formed, validly existing
and in good standing under the laws of Delaware.

(b) The execution, delivery and performance by it of this Amendment and
(as applicable) the Loan and Security Agreement, as amended hereby, or the
Guarantee and the consummation of the transactions contemplated hereby and
thereby will not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under its organizational documents, or any material indenture, loan
agreement, mortgage, deed of trust, or other material agreement or interest to
which it is a party or by which it is otherwise bound, or result in the creation
or imposition of any Lien upon any of its properties pursuant to the terms of
any such indenture, loan agreement, mortgage, deed of trust, or other agreement
or instrument, other than this Agreement, or violate any Requirements of Law
applicable to it of any Governmental Authority having jurisdiction over it or
any of its properties if such violation, individually, or in the aggregate, is
reasonably likely to have a Material Adverse Effect.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with execution, delivery or performance by
it of this Amendment and (as applicable) the Loan and Security Agreement, as
amended hereby, and the Guarantee.

(d) This Amendment has been duly executed and delivered by it. This Amendment
and (as applicable) the Loan and Security Agreement, as amended hereby, and the
Guarantee constitute, its legal, valid and binding obligations enforceable
against it in accordance with its respective terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

(e) There are no proceedings or investigations pending, or to the best of its
knowledge threatened in writing, against it before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality
(i) asserting the invalidity of any Facility Document, (ii) seeking to prevent
the consummation of any of the transactions contemplated by any Facility
Document, or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect.

 

   5   

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

(f) The representations and warranties contained in the Guarantee (in the case
of the Guarantor) or Section 6.01 of the Loan and Security Agreement (in the
case of the Borrowers), are true and correct as if made on the date hereof,
except to the extent they expressly relate to an earlier date.

(g) No event has occurred and is continuing that constitutes a Default.

SECTION 5. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Loan and Security
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan and Security Agreement, and each reference in the Note,
the Guarantee and the other Facility Documents to “the Loan and Security
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Loan and Security Agreement, shall mean and be a reference to the Loan and
Security Agreement, as amended by this Amendment and all prior amendments
referenced in this Amendment.

(b) The Loan and Security Agreement, the Guarantee, the Note and the other
Facility Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of Facility Documents, nor constitute a waiver of
any provision of any of the Facility Documents.

SECTION 6. Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Amendment and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan and Security Agreement, the Guarantee or the other Facility Documents with
respect to the execution of this Amendment.

SECTION 7. Reservation of Rights. The Borrowers and the Guarantor each hereby
acknowledge and agree that neither this Amendment nor the making of any Loan by
the Lender and the Lender’s consent thereto either before or after the date
hereof shall constitute (w) an approval of the accuracy of all or any portion of
any Borrower Funding Request, (x) a waiver or forbearance by the Lender or any
of the Facility Documents, except as expressly set forth herein, (y) the
acceptance by the Lender of any course of conduct by either Borrower, the
Guarantor or any other Person or (z) an agreement by the Lender to amend any of
the Facility Documents without all required approvals. The Borrowers each hereby
further acknowledge and agree that the Lender reserves all rights, remedies and
options under the Facility Documents to require either Borrower to satisfy in
all respects the conditions relating to the making of any Loan under the Loan
and Security Agreement and each Borrower and the Guarantor to perform all of its
obligations under the Facility Documents which are then due and owing or are
susceptible of performance, as the case may be.

 

   6   

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

SECTION 8. Confirmation of the Facility Documents. The Borrowers and the
Guarantor each hereby acknowledge and agree that the Loan and Security Agreement
(as herein amended) the Guarantee and each other Facility Document are each
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their respective terms. Without limiting the foregoing, each
Borrower ratifies and reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest is a first
priority perfected security interest securing all Obligations and the Borrowers
and the Guarantor each ratifies and reaffirms all of its other obligations under
the Facility Documents executed and delivered by it. As of the date hereof, each
reference in the Loan and Security Agreement to “this Agreement” shall mean the
Loan and Security Agreement as amended by this Amendment, and as hereinafter
amended or restated.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (BUT WITH REFERENCE TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW, WHICH BY ITS TERMS
APPLIES TO THIS AGREEMENT). EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

 

   7   

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

SECTION 11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 12. Entire Agreement. This Amendment, the Loan and Security Agreement
and the other Facility Documents embody the entire agreement and understanding
of the parties hereto and supersede any and all prior agreements, arrangements
and understanding relating to the matters provided for herein.

SECTION 13. Captions. The various captions in this Amendment are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Amendment.

SECTION 14. Severability. If any provision of this Amendment, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Amendment, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Amendment so long as this Amendment, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Amendment
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

[signature pages follow]

 

   8   

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GMAC LLC

a Delaware limited liability company

as Lender

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

 

   S-1   

Amendment No. 10 to MSR

Loan and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC

a Delaware limited liability company

as Guarantor

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

RESIDENTIAL FUNDING COMPANY, LLC

a Delaware limited liability company

as Borrower

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

GMAC MORTGAGE, LLC

a Delaware limited liability company

as Borrower

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

 

   S-2   

Amendment No. 10 to MSR

Loan and Security Agreement